                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ROSIE GOINES,

      Plaintiff,

v.                                              CASE NO. 8:18-cv-2545-T-02AEP

BPL PLASMA, INC.,

      Defendant.
                                          /


                                    ORDER

      Before the Court is Defendant’s Motion to Dismiss Plaintiff’s Complaint

(Dkt. 13) and Plaintiff’s Response in Opposition (Dkt. 20). After careful

consideration of the allegations of the Complaint (Dkt. 1) and the applicable law,

the Court dismisses the complaint without prejudice.

                         PERTINENT ALLEGATIONS

      In this employment discrimination case, Plaintiff worked full time for

Defendant as a Medical Reception Technician. Dkt. 1 ¶¶ 15, 17. Eight months into

her job, a customer of Defendant’s exposed himself and masturbated in Plaintiff’s
presence.1 Dkt. 1 ¶¶ 15, 23. Plaintiff reported the incident to her supervisor and

gave a statement to a law enforcement officer. Dkt. 1 ¶¶ 24, 25. The State filed

criminal charges against the customer for exposure of a sexual organ. Dkt. 1 ¶¶ 28.

       The incident occurred on May 2, 2017. Dkt. 1 ¶ 23. That day, Defendant

told Plaintiff to go home for her safety and fear of reprisal by the customer, and not

to return until contacted. Dkt. 1 ¶ 26. Plaintiff was terminated on May 8, 2017.

Dkt. 1 ¶ 27.

       Plaintiff seeks damages in three counts: Title VII sex discrimination based on

hostile work environment (Count I); retaliation (Count II), and religious

discrimination (Count III). Dkt. 1. She alleges in Count I that Defendant failed to

take remedial action to cure the sexual harassment, particularly after other

employees complained about similar harassing behavior by the same customer.

Dkt. 1 ¶¶ 31, 32, 33. She alleges in Count II that she was retaliated against “for

engaging in protected activity,” which action resulted in her termination. Dkt. 1

¶34. She claims in Count III that as a Christian she was wrongfully required to

work on Sundays. She had requested not be scheduled on Sundays and was later

told by the human resources department that she would not be scheduled for


       1
          This particular customer had previously come to the facility and asked Plaintiff
out on dates. Dkt. 1 ¶ 23.

                                             -2-
Sundays. Dkt. 1 ¶¶ 20, 22. In this regard she alleges she “was discharged for

failing to comply with the conflicting employment requirement.” Dkt. 1 ¶ 55.

                                     DISCUSSION

Standard

      Defendant seeks to dismiss this action with prejudice under the Twombly-

Iqbal standard.2 In examining whether the allegations of the complaint state a claim

for relief, the Court must accept them “as true and constru[e] them in the light most

favorable to the plaintiff.” Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268,

1270 (11th Cir. 2016) (quoting Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003)).

Defendant sets out in detail the deficiencies of the complaint, which are well-taken.

Count I – Sex Discrimination under Title VII

      An “employer may be found liable for the harassing conduct of its customers

if the employer fails to take immediate and appropriate corrective action in response

to a hostile work environment of which the employer knew or reasonably should

have known.” Beckford v. Dep’t of Corr., 605 F.3d 951, 957-58 (11th Cir. 2010)

(citation omitted). Plaintiff fails to allege all five elements of a claim for sexual

harassment based on a hostile work environment. Wilcox v. Corr. Corp. of Am.,


      2
          Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662
(2009).

                                            -3-
892 F.3d 1283, 1286-87 (11th Cir. 2018) (holding that plaintiff must belong to a

protected group and have been subjected to unwelcome sexual harassment, the

harassment must have been based on her sex and was sufficiently severe or

pervasive, and a basis must exist to hold the employer liable).

      Defendant rightly takes issue with the absence of factual allegations of

severity and pervasiveness. Any incidents involving the customer that occurred

prior to May 2nd are not supported by any facts, save the one factual allegation that

the customer had visited the facility before and asked Plaintiff out. A customer

asking a medical reception technician out for a date is not severe or pervasive.

Johnson v. Booker T. Washington Broadcasting Serv., Inc., 234 F.3d 501, 509 (11th

Cir. 2000); Howard v. Sunniland Corp., No. 2:16-cv-321-FtM-99MRM, 2016 WL

6524394, at *3 (M.D. Fla. Nov. 3, 2016) (noting Eleventh Circuit’s teachings that

“a pattern of rude and insensitive remarks, and/or isolated instances of a more

severe nature, are insufficient to establish a hostile work environment”). Plaintiff

will be permitted another opportunity to supply the underpinning facts of any prior

incidents that would rise to the level of severe and pervasive under Title VII law.

      Plaintiff’s conclusory allegation that Defendant took no remedial action does

not meet the Twombly-Iqbal standard. The facts alleged, to the contrary, show that



                                          -4-
Defendant did take remedial action. Management immediately sent Plaintiff home

after the incident for her safety. The incident resulted in criminal charges being

filed against the customer. Apparently management was involved in this process.

See Stancombe v. New Process Steel LP, 652 F. App’x 729, 736 (11th Cir. 2016)

(noting that employer took corrective action by investigating complaint and

separating the perpetrator and the victim). Plaintiff must supply additional facts that

show Defendant failed to take remedial action.

Count II – Retaliation

      A prima facie case of retaliation under Title VII requires a showing that 1)

the plaintiff “engaged in statutorily protected expression;” 2) that she “suffered an

adverse employment action;” and 3) that “there was some causal relation between

the two events.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1363 (11th Cir.

2007) (quotation omitted). Plaintiff argues that she engaged in protected activity

when she reported to her supervisor what the customer did in front of her on May

2nd. Dkt. 1 ¶¶ 23-24. The adverse employment action, she contends, was being sent

home the day of the incident followed by her termination the following week. Dkt.

1 ¶¶ 24-27. The causal connection is allegedly established by the temporal

proximity of the reporting and the termination. Dkt. 1 ¶¶ 23, 37.



                                          -5-
      As discussed above, the customer’s overtures before the incident of May 2nd

are not alleged sufficiently as severe and pervasive. Without more, Plaintiff fails to

allege a factual groundwork to establish liability on the part of Defendant for the

customer’s conduct. Per the allegations of the complaint, Defendant took

immediate corrective action on the day of the incident. Having done so, Defendant

did not ratify or acquiesce in the customer’s actions. See Folkerson v. Circus

Circus Enterprises, Inc., 107 F.3d 754, 756 (9th Cir. 1997) (holding that casino

employee who was fired after rejecting patron’s sexual advances failed to show any

facts indicating ratification or acquiesce by Defendant and therefore could not

impute patron’s actions to casino). Based on facts presently supplied, Plaintiff

could not have had an objectively reasonable belief that she opposed an unlawful

employment practice of Defendant.

Count III – Religious Discrimination

      To show discrimination based on religion, Plaintiff must show 1) she had a

bona fide religious belief that conflicted with an employment requirement, 2) she

informed her employer of her belief, and 3) she was discharged for failing to

comply with the conflicting employment requirement. Morrissette-Brown v. Mobile

Infirmary Med. Ctr., 506 F.3d 1317, 1321 (11th Cir. 2007). The complaint contains

no allegations that she was terminated based on her desire to not work on Sundays.
                                          -6-
There are no allegations that she ever refused to work on Sundays. Absent any facts

surrounding an actual conflict between her religious beliefs and her employment

requirements, there is no reasonable and actionable inference that Defendant

discharged Plaintiff because of her religious practice. See Marshall v. Aryan

Unlimited Staffing Solution, No. 12-81404, 2013 WL 836990, at *4 (S.D. Fla. Mar.

6, 2013) (dismissing complaint without prejudice on failure to accommodate claim

where complaint lacked allegation that plaintiff was disciplined because of conflict

between religious beliefs and employment requirements).

         ACCORDINGLY, it is ORDERED AND ADJUDGED that Defendant’s

Motion to Dismiss Plaintiff’s Complaint (Dkt. 13) is granted without prejudice.

Plaintiff shall file an amended complaint within thirty (30) days of the date of this

order.

         DONE AND ORDERED at Tampa, Florida, on December 14, 2018.



                                   s/William F. Jung
                                 WILLIAM F. JUNG
                                 UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record



                                          -7-
